Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
	The Replacement drawing, Fig. 5, is accepted/approved.  	 


Allowable Subject Matter
	Claims 1-11 are allowed.  	 
	
Reason for Allowability

The following is an examiner's statement of reasons for allowance: in combination with other limitations recited in the claims, the primary reason for the allowance is the following inventive features of an actuator for mechanically controlling drive mode of a differential in a drive train on an off-road vehicle, the actuator comprising: a housing [58] adapted to be mounted relative to the drive train of the off-road vehicle adjacent the differential, the housing defining an interior volume and an exterior; an electronic motor [66] mounted within the interior volume of the housing, the electronic motor rotatably driving a motor output shaft within the interior volume, the motor having electric leads [120A-120C] extending outside the housing; a gear train [64] mounted within the interior volume of the housing and driven by the motor output shaft to reduce angular movement and increase torque of the motor output shaft to a gear train output [66], the gear train output being rotatable about a gear train output axis [68]; and an eccentric actuator output [66/74], accessible on the exterior of the housing, attached for rotation with the gear train output about the gear train output axis, the eccentric actuator output [74] being offset from the gear train output axis [68].
	
    PNG
    media_image1.png
    806
    1395
    media_image1.png
    Greyscale


The above paragraph with pictorial reference numbers are only for explaining the reason of allowability, without changing scope of the allowable claims. 
Comparing to the prior-art of the record, none of the prior art references of the record, either stand-alone or in combination, has taught or suggest the above-mentioned features in combination with other limitations recited in the claims.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN NGUYEN whose telephone number is (571) 272-2030.  The examiner can normally be reached on 9:00 AM - 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRAN N NGUYEN/Primary Examiner, Art Unit 2834